Allowable Subject Matter
Claims  1,13,19,31-33,35 and 38-49 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of records in particular Peeler discloses most of the claimed limitations of the claimed invention. As per claim 1,  Peeler a first device (e.g.  see a mobile device in Fig. 6-22) , comprising: at least one processor; a display accessible to the at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor  mobile device in (see  the mobile device of Fig. 6-22 and  [0229]) , to: 
present a settings graphical user interface (GUI) on the display, the settings GUI comprising a list of selectors, the selectors in the list being associated with different respective countries (see a list of selectable countries in Fig. 8), the selectors in the list each being selectable from the settings GUI to approve one or more applications stored at the first device to communicate, via the first device, with other  devices that are located in the respective country associated with the respective selector selected from the list ([0019] FIG. 8 depicts a country-selection screen from within the compliance application that is operating on a mobile device);
receive user input selecting  a first selector from the list; [0020] FIG. 9 depicts a welcome screen from within the compliance application that is operating on a mobile device indicating a country that has been selected by the user )
Furthermore, although Peeler teaches interactive decision portal may involve multiple computers in multi-directional electronic communication with one another, such that a client user of one such computer may enter a query and receive a response using that computer, which may be a mobile device, such as an iPhone, iPad, Android Phone, or the like [0076]) but this limitations. Peeler fails to clearly  teach  responsive to selection of the first selector, permit the one or more applications to communicate, via the first device, with other  devices in the respective country associated with the first selector as recited in claim 1. Similarly Peeler fails to clearly teach  responsive to selection of the first selector, permitting the one or more applications to communicate, via the first device, with other devices that are associated with the respective domain name associated with the first selector as recited in claim 13.
Similarly Peeler fails to clearly teach responsive to selection of the first selector, permit the one or more applications to communicate, via the first device, with other devices in the first country; and  responsive to receipt of the second user input, both deny a first application from communicating with other devices in a first country and uninstall the first application from the first device as recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

CONCLUSION

6.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173